Exhibit 99 FOR IMMEDIATE RELEASE March 18, 2010 Cintas Corporation Announces Fiscal 2010 Third Quarter Results CINCINNATI, March 18, 2010 Cintas Corporation (Nasdaq:CTAS) today reported results for the third quarter of its fiscal year 2010, which ended on February 28, 2010.Revenues for the third quarter were $861.8 million and earnings per share were $0.32.Both third quarter revenues and earnings per share slightly exceeded the top end of the Company’s previously released guidance issued on February 16, 2010.The third quarter of fiscal year 2010 had one fewer workday than both last year’s fiscal third quarter and the second quarter of this fiscal year.When adjusting for the one fewer workday in this year’s third quarter, revenues were 3.7% less than last year’s third quarter, an improvement from the 10.2% decline experienced in our second quarter ending November 30, 2009, versus the prior year’s second quarter.Revenues were comparable to the first two quarters of this fiscal year when adjusting for workday differences. Scott D. Farmer, Chief Executive Officer, stated, “We are encouraged that job losses appear to be moderating from what we saw in calendar year 2009.However, we believe job recovery will continue to be sluggish and thus our revenues will be slow to return to prior levels.Despite the weather difficulties and holiday shut downs during our third quarter, our revenues and margins met our internal plan.” Mr. Farmer continued, “Our expectations for our fourth quarter remain unchanged from our previously released guidance.We expect revenues to be between $870 and $890 million and earnings per share to be between $0.30 and $0.34.Our businesses continue to be profitable, generating positive cash flow.During the third quarter, we increased cash and marketable securities by over $70 million. With total cash and marketable securities of over $550 million at February 28, 2010, our balance sheet is very strong.Last week, we paid our annual dividend to our shareholders amounting to $0.48 per share, an increase from $0.47 paid last year.We have increased our dividend every year since going public in 1983.” Scott Farmer concluded, “We remain confident about the future because of our strong market share position and balance sheet, and most importantly, due to the quality and ability of our employee-partners who have continued their commitment to taking care of our customers and focusing on managing costs.” About Cintas Headquartered in Cincinnati, Cintas Corporation provides highly specialized services to businesses of all types primarily throughout North America. Cintas designs, manufactures and implements corporate identity uniform programs, and provides entrance mats, restroom supplies, promotional products, first aid, safety, fire protection products and services and document management services for approximately 800,000 businesses. Cintas is a publicly held company traded over the Nasdaq Global Select Market under the symbol CTAS, and is a Nasdaq-100 company and component of the Standard & Poor’s 500 Index. CAUTION CONCERNING FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a safe harbor from civil litigation for forward-looking statements.Forward-looking statements may be identified by words such as “estimates,” “anticipates,” “predicts,” “projects,” “plans,” “expects,” “intends,” “target,” “forecast,” “believes,” “seeks,” “could,” “should,” “may” and “will” or the negative versions thereof and similar words, terms and expressions and by the context in which they are used.Such statements are based upon current expectations of Cintas and speak only as of the date made.You should not place undue reliance on any forward-looking statement.We cannot guarantee that any forward-looking statement will be realized.These statements are subject to various risks, uncertainties, potentially inaccurate assumptions and other factors that could cause actual results to differ from those set forth in or implied by this Press Release.Factors that might cause such a difference include, but are not limited to, the possibility of greater than anticipated operating costs including energy costs, lower sales volumes, loss of customers due to outsourcing trends, the performance and costs of integration of acquisitions, fluctuations in costs of materials and labor including increased medical costs, costs and possible effects of union organizing activities, failure to comply with government regulations concerning employment discrimination, employee pay and benefits and employee health and safety, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, the cost, results and ongoing assessment of internal controls for financial reporting required by the Sarbanes-Oxley Act of 2002, the initiation or outcome of litigation, investigations or other proceedings, higher assumed sourcing or distribution costs of products, the disruption of operations from catastrophic or extraordinary events, changes in federal and state tax and labor laws and the reactions of competitors in terms of price and service.Cintas undertakes no obligation to publicly release any revisions to any forward-looking statements or to otherwise update any forward-looking statements whether as a result of new information or to reflect events, circumstances or any other unanticipated developments arising after the date on which such statements are made.A further list and description of risks, uncertainties and other matters can be found in our Annual Report on Form 10-K for the year ended May 31, 2009 and in our reports on Forms 10-Q and 8-K.The risks and uncertainties described herein are not the only ones we may face. Additional risks and uncertainties presently not known to us or that we currently believe to be immaterial may also harm our business. For additional information, contact: William C. Gale, Sr. Vice President-Finance and Chief Financial Officer – 513-573-4211 Judy Girty, Executive Assistant to William C. Gale, 513-573-4915 Cintas Corporation Consolidated Condensed Statements of Income (Unaudited) (In thousands except per share data) Three Months Ended Three Months Ended February 28, 2010 November 30, 2009 % Chng. February 28, 2009 % Chng. Revenue: Rental uniforms and ancillary products $ $ -3.3 $ -7.7 Other services -0.6 Total revenue $ $ -2.6 $ -5.2 Costs and expenses: Cost of rental uniforms and ancillary products $ $ -1.9 $ -6.0 Cost of other services -3.6 -4.8 Selling and administrative expenses Legal settlements, net of insurance proceeds - N/A - N/A Operating income $ $ -21.0 $ -29.6 Interest income ) ) ) -21.9 Interest expense -8.0 -6.7 Income before income taxes $ $ -22.6 $ -32.2 Income taxes -35.4 -33.0 Net income $ $ -14.3 $ -31.8 Per share data: Basic earnings per share $ $ -13.5 $ -31.9 Diluted earnings per share $ $ -13.5 $ -31.9 Weighted average number of shares outstanding Diluted average number of shares outstanding Nine Months Ended February 28, 2010 February 28, 2009 % Chng. Revenue: Rental uniforms and ancillary products $ $ -8.8 Other services -9.2 Total revenue $ $ -8.9 Costs and expenses: Cost of rental uniforms and ancillary products $ $ -8.8 Cost of other services -10.0 Selling and administrative expenses -3.6 Legal settlements, net of insurance proceeds - N/A Operating income $ $ -25.3 Interest income ) ) -55.0 Interest expense -5.3 Income before income taxes $ $ -27.7 Income taxes -27.3 Net income $ $ -28.0 Per share data: Basic earnings per share $ $ -28.3 Diluted earnings per share $ $ -28.3 Weighted average number of shares outstanding Diluted average number of shares outstanding CINTAS CORPORATION SUPPLEMENTAL DATA Three Months Ended Three Months Ended February 28, 2010 November 30, 2009 February 28, 2009 Rental uniforms and ancillary products gross margin % % % Other services gross margin % % % Total gross margin % % % Net margin % % % Net margin, excluding charges % % % Depreciation and amortization $ $ $ Capital expenditures $ $ $ Debt to total capitalization % % % Nine Months Ended February 28, 2010 February 28, 2009 Rental uniforms and ancillary products gross margin % % Other services gross margin % % Total gross margin % % Net margin % % Net margin, excluding charges % % Depreciation and amortization $ $ Capital expenditures $ $ Debt to total capitalization % % Reconciliation of Non-GAAP Financial Measures and Regulation G Disclosure The press release contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission.To supplement its consolidated financial statements presented in accordance with U.S. generally accepted accounting principles (GAAP), the Company provides additional measures of operating results, net earnings and earnings per share adjusted to exclude certain costs, expenses and gains and losses.The Company believes that these non-GAAP financial measures are appropriate to enhance understanding of its past performance as well as prospects for future performance.A reconciliation of the differences between these non-GAAP financial measures with the most directly comparable financial measures calculated in accordance with GAAP is shown below. Management believes earnings per diluted share excluding the legal settlement charge provides investors pertinent information given the one-time nature of these charges. Three Months Ended Three Months Ended February 28, 2010 November 30, 2009 % Chng. February 28, 2009 % Chng. Income before income taxes $ $ -22.6 $ -32.2 Excluding: Legal settlements, net of insurance proceeds - - Total charges $
